         Case 1:20-cv-09362-AJN Document 50
                                         53 Filed 03/22/21
                                                  03/25/21 Page 1 of 8




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

STATES OF NEW YORK, CALIFORNIA,
COLORADO, CONNECTICUT, ILLINOIS,
MAINE, MARYLAND, MINNESOTA, NEW                              CIVIL ACTION No.: 20-cv-09362
JERSEY, OREGON, VERMONT, and
WASHINGTON, COMMONWEALTH OF
MASSACHUSETTS, PEOPLE OF THE STATE
OF MICHIGAN, DISTRICT OF COLUMBIA,
CITY OF NEW YORK, COMMONWEALTH
OF PENNSYLVANIA, and STATES OF
NEVADA and NEW MEXICO,                                   STIPULATION AND
                                                         ORDER PERMITTING
Plaintiffs,                                              ASSOCIATION OF HOME
                                                         APPLIANCE MANUFACTURERS
and                                                      and AIR-CONDITIONING,
                                                         HEATING AND
ASSOCIATION OF HOME APPLIANCE                            REFRIGERATION INSTITUTE
MANUFACTURERS, and AIR-                                  TO INTERVENE
CONDITIONING, HEATING &
REFRIGERATION INSTITUTE,

Plaintiff-Intervenors,

v.

JENNIFER M. GRANHOLM, as SECRETARY
OF THE UNITED STATES DEPARTMENT OF
ENERGY, and UNITED STATES                                                     3/25/2021
DEPARTMENT OF ENERGY,

Defendants


          WHEREAS, Association of Home Appliance Manufacturers (“AHAM”) and Air-

 Conditioning, Heating & Refrigeration Institute (“AHRI”) (collectively “Plaintiff-Intervenors”)

 have filed a motion to intervene as Plaintiffs in this action; and

          WHEREAS, Plaintiffs and Defendants consent to intervention by Plaintiff-Intervenors

 for limited purposes, as set forth herein;



                                                1
            Case 1:20-cv-09362-AJN Document 50
                                            53 Filed 03/22/21
                                                     03/25/21 Page 2 of 8




            IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned

  attorneys for Plaintiffs, for Defendants, and for Plaintiff-Intervenors, as follows:

       1.       Plaintiffs and Defendants consent to intervention in this action by Plaintiff-

Intervenors, subject to the terms stated below.

       2.       If the Court grants the request of Plaintiff-Intervenors to intervene based on the

terms of this Stipulation and Proposed Order, the following limitations shall apply:

       (a) Plaintiff-Intervenors shall file their Complaint in Intervention within seven (7) days

             after entry by the Court of an Order granting their request to intervene;

       (b) Plaintiffs and Plaintiff-Intervenors shall not assert any cross-claim(s) against the other

             and shall not seek an award of attorneys’ fees from the other;

       (c) Plaintiff-Intervenors shall not seek an award of attorneys’ fees from any Defendant, or

             any substitute Defendant;

       (d) Plaintiff-Intervenors shall not take a position contrary to Plaintiffs’ allegations in the

             Complaint filed on October 30, 2020, that the Department of Energy has missed

             statutory deadlines under the Energy Policy and Conservation Act;

       (e) Plaintiff-Intervenors shall not oppose a motion to hold this action in abeyance for

             purposes of negotiation of possible settlement of this action, provided (a) the motion

             does not impose obligations on Plaintiff-Intervenors; and (b) the motion does not

             propose any timeline for any rulemaking; and

       (f) Plaintiff-Intervenors shall not take a position on the timing of when Plaintiffs may file

             a motion for summary judgment (but Plaintiff-Intervenors may seek reasonable

             accommodations regarding their briefing of any motions).




                                                   2
            Case 1:20-cv-09362-AJN Document 50
                                            53 Filed 03/22/21
                                                     03/25/21 Page 3 of 8




       3.       Plaintiff-Intervenors shall have the right to participate fully in the briefing of, or

any hearing with respect to, the potential remedy that the Court should impose.

       4.       Nothing in this stipulation creates a right for any Plaintiff or Plaintiff-Intervenor to

participate in settlement negotiations between Defendants and any other party. If any Plaintiff and

Defendant reach agreement on terms of any settlement and/or consent decree (collectively, a

“Settlement”) that involves a court order, Plaintiffs shall provide to Plaintiff-Intervenors a copy of

such proposed Settlement at least ten (10) days before the proposed settlement is filed with the

Court or otherwise presented to the Court for approval. After that ten-day period, Plaintiffs and

Defendants may seek the Court’s approval of such Settlement. Unless Plaintiff-Intervenors have

consented in writing to such Settlement, Plaintiff-Intervenors may file a brief regarding the

Settlement within ten (10) days after it has been filed with the Court and may participate in any

hearing regarding approval or entry of the Settlement. Plaintiff-Intervenors shall treat any proposed

Settlement received under this paragraph as confidential until it has been filed with the Court;

provided, however, that Plaintiff-Intervenors shall be permitted to disclose the terms of the

Settlement to, and discuss those terms with, Plaintiff-Intervenors’ members that may be affected

by the Settlement.

       5.       If, after any Settlement has been entered as an order of the Court, there is any

negotiated amended Settlement, Paragraph 4 above shall apply to any such amended Settlement.

       6.       A Court-approved Settlement or combination of Settlements that resolves all claims

of Plaintiffs in this action shall also be deemed to resolve any claims of Plaintiff-Intervenors

asserted in their Complaint in Intervention.

       7.       By entering into this Stipulation, no party waives any defense they may have,

including any argument as to any other party’s constitutional, statutory, or prudential standing.




                                                   3
         Case 1:20-cv-09362-AJN Document 50
                                         53 Filed 03/22/21
                                                  03/25/21 Page 4 of 8




Dated: New York, New York
       March 16, 2021


SO STIPULATED:


FOR PLAINTIFF STATE OF NEW                 FOR PLAINTIFF STATE OF COLORADO
YORK
                                           PHILIP J. WEISER
LETITIA JAMES                              Attorney General
Attorney General
                                           /s/ Eric R. Olson (with permission)
                                           ERIC R. OLSON
/s/ Lisa S. Kwong (with permission)
                                           Solicitor General
LISA S. KWONG (LK3183)                     Office of the Attorney General
TIMOTHY HOFFMAN (TH1955)                   1300 Broadway, 7th Floor
Assistant Attorneys General                Denver, CO 80203
New York State Department of Law           Tel: (720) 508-6562
The Capitol                                Email: eric.olson@coag.gov
Albany, New York 12224
Tel: 518-776-2422
Email: Lisa.Kwong@ag.ny.gov                FOR PLAINTIFF STATE OF
Email: Timothy.Hoffman@ag.ny.gov           CONNECTICUT

                                           WILLIAM TONG
FOR PLANTIFF STATE OF                      Attorney General
CALIFORNIA
                                           /s/ Robert Snook (with permission)
XAVIER BECERRA                             ROBERT SNOOK
Attorney General                           MATTHEW I. LEVINE
DAVID ZONANA                               Assistant Attorneys General
Supervising Deputy Attorney General        State of Connecticut
                                           Office of the Attorney General
/s/ Somerset Perry (with permission)       P.O. Box 120, 55 Elm Street
SOMERSET PERRY                             Hartford, CT 0614-0120
JAMIE JEFFERSON                            Tel: (860) 808-5250
ANTHONY AUSTIN                             Email: Robert.Snook@ct.gov
Deputy Attorneys General
Office of the Attorney General
1515 Clay Street, 20th Floor
Oakland, CA 94612
Tel: (510) 879-0852
Email: Somerset.Perry@doj.ca.gov
Email: Jamie.Jefferson@doj.ca.gov
Email: Anthony.Austin@doj.ca.gov



                                       4
         Case 1:20-cv-09362-AJN Document 50
                                         53 Filed 03/22/21
                                                  03/25/21 Page 5 of 8




FOR PLAINTIFF DISTRICT OF                  FOR PLAINTIF STATE OF MAINE
COLUMBIA
                                           AARON M. FREY
KARL A. RACINE                             Attorney General of Maine
Attorney General
                                           /s/ Jonathan R. Bolton (with permission)
/s/ Brian Caldwell (with permission)       JONATHAN R. BOLTON
BRIAN CALDWELL                             Assistant Attorney General
Assistant Attorney General                 Office of the Maine Attorney General
Social Justice Section                     6 State House Station
Office of the Attorney General             Augusta, ME 04333
for the District of Columbia               Tel: (207) 626-8800
400 6th Street, N.W., 10th Floor           Email: jonathan.bolton@maine.gov
Washington, DC 20001
Tel: (202) 445-1952 (mobile)
Email: brian.caldwell@dc.gov               FOR PLAINTIFF STATE OF
                                           MARYLAND

FOR PLAINTIFF STATE OF ILLINOIS            BRIAN E. FROSH
                                           Attorney General
KWAME RAOUL
Attorney General                           /s/ Steven J. Goldstein (with permission)
                                           STEVEN J. GOLDSTEIN
/s/ Jason E. James (with permission)       Special Assistant Attorney General
JASON E. JAMES*                            Office of the Attorney General
Assistant Attorney General                 200 Saint Paul Place, 20th Floor
MATTHEW J. DUNN                            Baltimore, MD 21202
Chief, Environmental Enforcement/          Tel: (410) 576-6414
Asbestos Litigation Div.                   Email: sgoldstein@oag.state.md.us
Office of the Attorney General
Environmental Bureau
69 W. Washington St., 18th Floor
Chicago, IL 60602
Tel: (312) 814-0660
Email: jjames@atg.state.il.us
*admission pro hac vice pending




                                       4
         Case 1:20-cv-09362-AJN Document 50
                                         53 Filed 03/22/21
                                                  03/25/21 Page 6 of 8




FOR PLAINTIFF COMMONWEALTH OF                  FOR PLAINTIFF STATE OF
MASSACHUSETTS                                  MINNESOTA

MAURA HEALEY                                   KEITH ELLISON
Attorney General                               Attorney General

/s/ I. Andrew Goldberg (with permission)       /s/ Leigh Currie (with permission)
I. ANDREW GOLDBERG                             LEIGH CURRIE*
Assistant Attorney General                     Special Assistant Attorney General
Environmental Protection Division              Minnesota Attorney General’s Office
ASHLEY GAGNON                                  445 Minnesota Street, Suite 900
Assistant Attorney General                     St. Paul, MN 55101
Energy and Telecommunications Division         Tel: (651) 757-1291
Office of the Attorney General                 Email: leigh.currie@ag.state.mn.us
One Ashburton Place, 18th Floor                *admitted pro hac vice
Boston, MA 02108
Tel: (617) 963-2429
Email: andy.goldberg@mass.gov                  FOR PLAINTIFF COMMONWEALTH OF
                                               PENNSYLVANIA

FOR PLAINTIFF STATE OF MICHIGAN                JOSH SHAPIRO
                                               Attorney General
DANA NESSEL
Attorney General                               /s/ Aimee D. Thomson (with permission)
                                               AIMEE D. THOMSON
/s/ Elizabeth R. Husa Briggs (with             Deputy Attorney General
permission)                                    Ann Johnston
ELIZABETH R. HUSA BRIGGS                       Senior Deputy Attorney General
Assistant Attorney General                     Impact Litigation Section
Health, Education & Family Services            Pennsylvania Office of Attorney General
Division                                       1600 Arch Street, Suite 300
Michigan Department of Attorney General        Philadelphia, PA 19103
P.O. Box 30758                                 Tel: (267) 374-2787
Lansing, MI 48909                              Email: athomson@attorneygeneral.gov
Tel: (517) 335-7603                                    ajohnston@attorneygeneral.gov
Fax: (517) 335-1152
Email: BriggsE1@michigan.gov




                                           5
         Case 1:20-cv-09362-AJN Document 50
                                         53 Filed 03/22/21
                                                  03/25/21 Page 7 of 8




FOR PLAINTIFF STATE OF NEVADA                 FOR PLAINTIFF STATE OF OREGON

AARON D. FORD                                 ELLEN F. ROSENBLUM
Attorney General                              Attorney General

/s/ Heidi Parry Stern (with permission)       /s/ Paul A. Garrahan (with permission)
HEIDI PARRY STERN                             PAUL A. GARRAHAN
Solicitor General                             Attorney-in-Charge
Office of the Nevada Attorney General         Steve Novick
555 E. Washington Ave., Ste. 3900             Special Assistant Attorney General
Las Vegas, NV 89101                           Natural Resources Section
Tel: (702) 486-3594                           Oregon Department of Justice
Email: HStern@ag.nv.gov                       1162 Court Street NE
                                              Salem, OR 97301
                                              Tel: (503) 947-4593
FOR PLAINTIFF STATE OF NEW                    Email: Paul.Garrahan@doj.state.or.us
JERSEY                                        Email: Steve.Novick@doj.state.or.us

GURBIR S. GREWAL
Attorney General                              FOR PLAINTIFF STATE OF VERMONT

/s/ Gwen Farley (with permission)             THOMAS J. DONOVAN, JR.
GWEN FARLEY                                   Attorney General
Deputy Attorney General
25 Market Street, P.O. Box 093                /s/ Benjamin D. Battles (with permission)
Trenton, NJ 08625-0093                        BENJAMIN D. BATTLES
Tel: (609) 376-2761                           Solicitor General
Email: gwen.farley@law.njoag.gov              Office of the Attorney General of Vermont
                                              109 State Street
                                              Montpelier, VT 05609
FOR PLAINTIFF STATE OF NEW                    Tel: (802) 828-5944
MEXICO                                        Email: Benjamin.battles@vermont.gov

HECTOR BALDERAS
Attorney General

/s/ William Grantham (with permission)
WILLIAM GRANTHAM
Assistant Attorney General
201 Third Street NW, Suite 300
Albuquerque, New Mexico 87102
Tel: (505) 717-3520
Email: wgrantham@nmag.gov




                                          6
          Case 1:20-cv-09362-AJN Document 50
                                          53 Filed 03/22/21
                                                   03/25/21 Page 8 of 8




FOR PLAINTIFF STATE OF                        FOR PLAINTIFF CITY OF NEW YORK
WASHINGTON
                                              JAMES E. JOHNSON
ROBERT W. FERGUSON                            Corporation Counsel
Attorney General
                                              /s/ Hilary Meltzer (with permission)
/s/ Stephen Scheele (with permission)         HILARY MELTZER
STEPHEN SCHEELE                               Chief, Environmental Law Division
Assistant Attorney General                    SHIVA PRAKASH
Washington State Office of Attorney           Assistant Corporation Counsel
General                                       New York City Law Department
P.O. Box 40109                                100 Church Street
Olympia, WA 98504                             New York, NY 10007
Tel: (360) 586-4900                           Tel: (212) 356-2070
Email: Steve.Scheele@atg.wa.gov               Email: hmeltzer@law.nyc.gov


FOR PLAINTIFF-INTERVENORS                     FOR DEFENDANTS

                                              AUDREY STRAUSS
 /s/ Kevin N. Ainsworth                       United States Attorney
Kevin N. Ainsworth
Evelyn A. French                        By:   s/ Talia Kraemer (with permission)
(admission pro hac vice forthcoming)          TALIA KRAEMER
Chrysler Center – 666 Third Avenue            Assistant United States Attorney
New York, New York 10017                      86 Chambers Street, 3rd Floor
Telephone: (212) 692-6745                     New York, New York 10007
Email: kainsworth@mintz.com                   Telephone: (212) 637-2822
                                              Facsimile: (212) 637-2702
                                              Email: talia.kraemer@usdoj.gov




SO ORDERED:
 March 23
______________________, 2021



                                                    ALISON J. NATHAN
                                                  United States District Judge


                                          7
109628924v.1
